Citation Nr: 1103149	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to December 15, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for 
PTSD from December 15, 2009.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and awarded a 30 percent rating effective 
March 15, 2007.  The Veteran appealed the assigned rating.

In an April 2010 decision, the RO awarded an increased rating for 
his service-connected PTSD from 30 percent to 50 percent, 
effective December 15, 2009.  The issue of entitlement to an 
increased evaluation for PTSD remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Prior to December 15, 2009, PTSD was manifested by 
occupational and social impairment (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
panic attacks (monthly or less often), and chronic sleep 
impairment.

2.  From December 15, 2009, PTSD was manifested by occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; impairment of short- 
and long-term memory; impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Prior to December 15, 2009, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  See 38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  From December 15, 2009, the criteria for a rating in excess 
of 50 percent for PTSD have not been met.  See 38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
November 2005, May 2007, and July 2010.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  All relevant VA, private, and Social 
Security Administration (SSA) treatment records pertaining to the 
claim have been obtained and associated with the claims file.  
The Veteran has also been provided with VA PTSD examinations in 
August 2007 and December 2009.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  He 
has been notified of the evidence and information necessary to 
substantiate his claim, and of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of 
the development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

All pertinent development has been undertaken.  All available 
evidence has been obtained in this case.  Thus, the content of 
the notice letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court has held that "staged" ratings 
are appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following matter is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning 

